Title: From George Washington to Nathanael Greene, 24 October 1781
From: Washington, George
To: Greene, Nathanael


                  Dear Sir
                     
                     Head Quarters near York 24th Octr 1781
                  
                  I wrote you on the 16th inst. giving a detail of occurrences to that time—on the next day a proposal was received in Writing from Lord Cornwallis, for a meeting of Comissioners to consult on terms for the Surrender of the Posts of York & Gloucester—This proposition the first that passed between us, led to a Corespondence which terminated in a definitive Capitulation which was agreed to and signed on the 19th—In which His Lordship surrenders himself and Troops prisoners of War to the American Army—marched out with Colours Cased, & drums beating a British march, to a post in front of their lines, where their Arms were grounded—the public Stores, Arms, Artillery, Military Chest &c.—delivered to the American Army—The Ships with their Guns, Tackle, Apparel &c. with the Seamen surrenderd to the Naval Army under the Count De Grasse—Lord Cornwallis, with a Number of his Officers, to have liberty to go on parole to Europe, New York or any other American Maritime post in possession of the British Forces, at their option his Troops to be kept in Virginia, Maryland or Pensylvania—these are the principle Articles.
                  A more particular Account will be transmitted to you, when I have more leisure, and a better oppertunity—which will probably soon present by Colo. Lee, who will be returning to you.
                  I congratulate you my dear Sir on this happy event—which has been produced at an Earlier period than I expected.With much Regard and Esteem I am Dear Sir Yours &c.
                  
                                          
                            Go: Washington
                            
                        
                     P.S.  The Number of Prisoners is not accurately collected—but from the best estimation will amount to 7.000, exclusive of Seamen—74 Brass—& 140 Iron Cannon with 7320 Musquets are already returned—the Number of Seamen exclusive of those on board the private Ships, will amount to 800, or 900.
                  
                  
               